 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

PLAN DOCUMENT

Section 1.

Purpose:



By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer in order to provide
retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the "Code"). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 ("ERISA") and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

Section 2.

Definitions:



As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

2.1 "Active Participant"

means, with respect to any day or date, a Participant who is in Service on such
day or date; provided, that a Participant shall cease to be an Active
Participant (i) immediately upon a determination by the Committee that the
Participant has ceased to be an Employee or Independent Contractor, or (ii) at
the end of the Plan Year that the Committee determines the Participant no longer
meets the eligibility requirements of the Plan.



2.2 "Adoption Agreement"

means the written agreement pursuant to which the Employer adopts the Plan. The
Adoption Agreement is a part of the Plan as applied to the Employer.



2.3 "Beneficiary"

means the person, persons, entity or entities designated or determined pursuant
to the provisions of Section 13 of the Plan.



2.4 "Board"

means the Board of Directors of the Company, if the Company is a corporation. If
the Company is not a corporation, "Board" shall mean the Company.



2.5 "Change in Control Event"

means an event described in Section 409A(a)(2)(A)(v) of the Code (or any
successor provision thereto) and the regulations thereunder.



2.6 "Committee"

means the persons or entity designated in the Adoption Agreement to administer
the Plan. If the Committee designated in the Adoption Agreement is unable to
serve, the Employer shall satisfy the duties of the Committee provided for in
Section 9.



2.7 "Company"

means the company designated in the Adoption Agreement as such.



2.8 "Compensation"

shall have the meaning designated in the Adoption Agreement.



2.9 "Crediting Date"

means the date designated in the Adoption Agreement for crediting the amount of
any Participant Deferral Credits to the Deferred Compensation Account of a
Participant. Employer Credits may be credited to the Deferred Compensation
Account of a Participant on any day that securities are traded on a national
securities exchange.



2.10 "Deferred Compensation Account"

means the account maintained with respect to each Participant under the Plan.
The Deferred Compensation Account shall be credited with Participant Deferral
Credits and Employer Credits, credited or debited for deemed investment gains or
losses, and adjusted for payments in accordance with the rules and elections in
effect under Section 8. The Deferred Compensation Account of a Participant shall
include any In-Service or Education Account of the Participant, if applicable.



2.11 "Disabled"

means Disabled within the meaning of Section 409A of the Code and the
regulations thereunder. Generally, this means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering Employees of the Employer.



2.12 "Education Account"

is an In-Service Account which will be used by the Participant for educational
purposes.



2.13 "Effective Date"

shall be the date designated in the Adoption Agreement.



2.14 "Employee"

means an individual in the Service of the Employer if the relationship between
the individual and the Employer is the legal relationship of employer and
employee. An individual shall cease to be an Employee upon the Employee's
separation from Service.



2.15 "Employer"

means the Company, as identified in the Adoption Agreement, and any
Participating Employer which adopts this Plan. An Employer may be a corporation,
a limited liability company, a partnership or sole proprietorship.



2.16 "Employer Credits"

means the amounts credited to the Participant's Deferred Compensation Account by
the Employer pursuant to the provisions of Section 4.2.



2.17

"Grandfathered Amounts" means, if applicable, the amounts that were deferred
under the Plan and were earned and vested within the meaning of Section 409A of
the Code and regulations thereunder as of December 31, 2004. Grandfathered
Amounts shall be subject to the terms designated in the Adoption Agreement.



2.18 "Independent Contractor"

means an individual in the Service of the Employer if the relationship between
the individual and the Employer is not the legal relationship of employer and
employee. An individual shall cease to be an Independent Contractor upon the
termination of the Independent Contractor's Service. An Independent



Contractor shall include a director of the Employer who is not an Employee.

2.19 "In-Service Account"

means a separate account to be kept for each Participant that has elected to
take in-service distributions as described in Section 5.4. The In-Service
Account shall be adjusted in the same manner and at the same time as the
Deferred Compensation Account under Section 8 and in accordance with the rules
and elections in effect under Section 8.



2.20 "Normal Retirement Age"

of a Participant means the age designated in the Adoption Agreement.



2.21 "Participant"

means with respect to any Plan Year an Employee or Independent Contractor who
has been designated by the Committee as a Participant and who has entered the
Plan or who has a Deferred Compensation Account under the Plan; provided that if
the Participant is an Employee, the individual must be a highly compensated or
management employee of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.



2.22 "Participant Deferral Credits"

means the amounts credited to the Participant's Deferred Compensation Account by
the Employer pursuant to the provisions of Section 4.1.



2.23 "Participating Employer"

means any trade or business (whether or not incorporated) which adopts this Plan
with the consent of the Company identified in the Adoption Agreement.



2.24 "Participation Agreement"

means a written agreement entered into between a Participant and the Employer
pursuant to the provisions of Section 4.1



2.25 "Performance-Based Compensation"

means compensation where the amount of, or entitlement to, the compensation is
contingent on the satisfaction of preestablished organizational or individual
performance criteria relating to a performance period of at least twelve months.
Organizational or individual performance criteria are considered preestablished
if established in writing within 90 days after the commencement of the period of
service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established.
Performance-based compensation may include payments based upon subjective
performance criteria as provided in regulations and administrative guidance
promulgated under Section 409A of the Code.



2.26 "Plan"

means The Executive Nonqualified Excess Plan, as herein set out and as set out
in the Adoption Agreement, or as duly amended. The name of the Plan as applied
to the Employer shall be designated in the Adoption Agreement.



2.27 "Plan-Approved Domestic Relations Order"

shall mean a judgment, decree, or order (including the approval of a settlement
agreement) which is:



2.27.1 Issued pursuant to a State's domestic relations law;

2.27.2 Relates to the provision of child support, alimony payments or marital
property rights to a Spouse, former Spouse, child or other dependent of the
Participant;

2.27.3 Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant's benefits under the Plan;

2.27.4 Requires payment to such person of their interest in the Participant's
benefits in an immediate lump payment; and

2.27.5 Meets such other requirements established by the Committee.

2.28 "Plan Year"

means the twelve-month period ending on the last day of the month designated in
the Adoption Agreement; provided that the initial Plan Year may have fewer than
twelve months.



2.29 "Qualifying Distribution Event"

means (i) the Separation from Service of the Participant, (ii) the date the
Participant becomes Disabled, (iii) the death of the Participant, (iv) the time
specified by the Participant for an In-Service or Education Distribution, (v) a
Change in Control Event, or (vi) an Unforeseeable Emergency, each to the extent
provided in Section 5.



2.30 "Seniority Date"

shall have the meaning designated in the Adoption Agreement.



2.31 "Separation from Service"

or "Separates from Service" means a "separation from service" within the meaning
of Section 409A of the Code.



2.32 "Service"

means employment by the Employer as an Employee. For purposes of the Plan, the
employment relationship is treated as continuing intact while theEmployee is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Employee's
right to reemployment is provided either by statute or contract. If the
Participant is an Independent Contractor, "Service" shall mean the period during
which the contractual relationship exists between the Employer and the
Participant. The contractual relationship is not terminated if the Participant
anticipates a renewal of the contract or becomes an Employee.



2.33 "Service Bonus"

means any bonus paid to a Participant by the Employer which is not
Performance-Based Compensation.



2.34 "Specified Employee"

means an employee who meets the requirements for key employee treatment under
Section 416(i)(l)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and without regard to Section 416(i)(5) of the Code)
at any time during the twelve month period ending on December 31 of each year
(the "identification date"). Unless binding corporate action is taken to
establish different rules for determining Specified Employees for all plans of
the Company and its controlled group members that are subject to Section 409A of
the Code, the foregoing rules and the other default rules under the regulations
of Section 409A of the Code shall apply. If the person is a key employee as of
any identification date, the person is treated as a Specified Employee for the
twelve-month period beginning on the first day of the fourth month following the
identification date.



2.35 "Spouse"

or ''Surviving Spouse" means, except as otherwise provided in the Plan, a person
who is the legally married spouse or surviving spouse of a Participant.



2.36 "Unforeseeable Emergency"

means an "unforeseeable emergency" within the meaning of Section 409A of the
Code.



2.37 "Years of Service"

means each Plan Year of Service completed by the Participant. For vesting
purposes, Years of Service shall be calculated from the date designated in the
Adoption Agreement and Service shall be based on service with the Company and
all Participating Employers.



Section 3.

Participation:



The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of such
terms and conditions as the Committee shall establish upon the Participant's
return to Service, whether or not the Participant shall have a balance remaining
in the Deferred Compensation Account under the Plan on the date of the return to
Service.

Section 4.

Credits to Deferred Compensation Account:



4.1 Participant Deferral Credits.

To the extent provided in the Adoption Agreement, each Active Participant may
elect, by entering into a Participation Agreement with the Employer, to defer
the receipt of Compensation from the Employer by a dollar amount or percentage
specified in the Participation Agreement. The amount of Compensation the
Participant elects to defer, the Participant Deferral Credit, shall be credited
by the Employer to the Deferred Compensation Account maintained for the
Participant pursuant to Section 8. The following special provisions shall apply
with respect to the Participant Deferral Credits of a Participant:



4.1.1 The Employer shall credit to the Participant's Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.

4.1.2 An election pursuant to this Section 4.1 shall be made by the Participant
by executing and delivering a Participation Agreement to the Committee. Except
as otherwise provided in this Section 4.1, the Participation Agreement shall
become effective with respect to such Participant as of the first day of January
following the date such Participation Agreement is received by the Committee. A
Participant's election may be changed at any time prior to the last permissible
date for making the election as permitted in this Section 4.1, and shall
thereafter be irrevocable. The election of a Participant shall continue in
effect for subsequent years until modified by the Participant as permitted in
this Section 4.1.

4.1.3 A Participant may execute and deliver a Participation Agreement to the
Committee within 30 days after the date the Participant first becomes eligible
to participate in the Plan to be effective as of the first payroll period next
following the date the Participation Agreement is fully executed. Whether a
Participant is treated as newly eligible for participation under this Section
shall be determined in accordance with Section 409A of the Code and the
regulations thereunder, including (i) rules that treat all elective deferral
account balance plans as one plan, and (ii) rules that treat a previously
eligible employee as newly eligible if his benefits had been previously
distributed or if he has been ineligible for 24 months. For Compensation that is
earned based upon a specified performance period (for example, an annual bonus),
where a deferral election is made under this Section but after the beginning of
the performance period, the election will only apply to the portion of the
Compensation equal to the total amount of the Compensation for the service
period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period.

4.1.4 A Participant may unilaterally modify a Participation Agreement (either to
terminate, increase or decrease the portion of his future Compensation which is
subject to deferral within the percentage limits set forth in Section 4.1 of the
Adoption Agreement) by providing a written modification of the Participation
Agreement to the Committee. The modification shall become effective as of the
first day of January following the date such written modification is received by
the Committee.

4.1.5 If the Participant performed services continuously from the later of the
beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable.

4.1.6 If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant's election if
the election to defer is made not later than the close of the Employer's fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.

4.1.7 Compensation payable after the last day of the Participant's taxable year
solely for services provided during the final payroll period containing the last
day of the Participant's taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.

4.1.8 The Committee may from time to time establish policies or rules consistent
with the requirements of Section 409A of the Code to govern the manner in which
Participant Deferral Credits may be made.

4.1.9 If a Participant becomes Disabled or applies for and is eligible for a
distribution on account of an Unforeseeable Emergency during a Plan Year, his
deferral election for such Plan Year shall be cancelled.

4.2 Employer Credits.

If designated by the Employer in the Adoption Agreement, the Employer shall
cause the Committee to credit to the Deferred Compensation Account of each
Active Participant an Employer Credit as determined in accordance with the
Adoption Agreement. A Participant must make distribution elections with respect
to any Employer Credits credited to his Deferred Compensation Account by the
deadline that would apply under Section 4.1 for distribution elections with
respect to Participant Deferral Credits credited at the same time, on a
Participation Agreement that is timely executed and delivered to the Committee
pursuant to Section 4.1.



4.3 Deferred Compensation Account.

All Participant Deferral Credits and Employer Credits shall be credited to the
Deferred Compensation Account of the Participant as provided in Section 8.



Section 5.

Qualifying Distribution Events:



5.1 Separation from Service.

If the Participant Separates from Service with the Employer, the vested balance
in the Deferred Compensation Account shall be paid to the Participant by the
Employer as provided in Section 7. Notwithstanding the foregoing, no
distribution shall be made earlier than six months after the date of Separation
from Service (or, if earlier, the date of death) with respect to a Participant
who as of the date of Separation from Service is a Specified Employee of a
corporation the stock in which is traded on an established securities market or
otherwise. Any payments to which such Specified Employee would be entitled
during the first six months following the date of Separation from Service shall
be accumulated and paid on the first day of the seventh month following the date
of Separation from Service.



5.2 Disability.

If the Employer designates in the Adoption Agreement that distributions are
permitted under the Plan when a Participant becomes Disabled, and the
Participant becomes Disabled while in Service, the vested balance in the
Deferred Compensation Account shall be paid to the Participant by the Employer
as provided in Section 7.



5.3 Death.

If the Participant dies while in Service, the Employer shall pay a benefit to
the Participant's Beneficiary in the amount designated in the Adoption
Agreement. Payment of such benefit shall be made by the Employer as provided in
Section 7.



5.4 In-Service or Education Distributions.

If the Employer designates in the Adoption Agreement that in-service or
education distributions are permitted under the Plan, a Participant may
designate in the Participation Agreement to have a specified amount credited to
the Participant's In-Service or Education Account for in-service or education
distributions at the date specified by the Participant. In no event may an
in-service or education distribution of an amount be made before the date that
is two years after the first day of the year in which such amount was credited
to the In-Service or Education Account. Notwithstanding the foregoing, if a
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance in the In-Service or Education Account has been distributed,
then the balance in the In-Service or Education Account on the date of the
Qualifying Distribution Event shall be paid as provided under Section 7.1 for
payments on such Qualifying Distribution Event.



5.5 Change in Control Event.

If the Employer designates in the Adoption Agreement that distributions are
permitted under the Plan upon the occurrence of a Change in Control Event, the
Participant may designate in the Participation Agreement to have the vested
balance in the Deferred Compensation Account paid to the Participant upon a
Change in Control Event by the Employer as provided in Section 7.



5.6 Unforeseeable Emergency.

If the Employer designates in the Adoption Agreement that distributions are
permitted under the Plan upon the occurrence of an Unforeseeable Emergency
event, a distribution from the Deferred Compensation Account may be made to a
Participant in the event of an Unforeseeable Emergency, subject to the following
provisions:



5.6.1 A Participant may, at any time prior to his Separation from Service for
any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.9.

5.6.2 The Participant's request for a distribution on account of Unforeseeable
Emergency must be made in writing to the Committee. The request must specify the
nature of the financial hardship, the total amount requested to be distributed
from the Deferred Compensation Account, and the total amount of the actual
expense incurred or to be incurred on account of the Unforeseeable Emergency.

5.6.3 If a distribution under this Section 5.6 is approved by the Committee,
such distribution will be made as soon as practicable following the date it is
approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant's Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.

5.6.4 The Committee may from time to time adopt additional policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

Section 6.

Vesting:



A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant's Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

Section 7.

Distribution Rules:



7.1 Payment Options.

The Employer shall designate in the Adoption Agreement the payment options which
may be elected by the Participant (lump sum, annual installments, or a
combination of both). Different payment options may be made available for each
Qualifying Distribution Event, and different payment options may be available
for different types of Separations from Service, all as designated in the
Adoption Agreement. The Participant shall elect in the Participation Agreement
the method under which the vested balance in the Deferred Compensation Account
will be distributed from among the designated payment options. The Participant
may at such time elect a different method of payment for each Qualifying
Distribution Event as specified in the Adoption Agreement. If the Participant is
permitted by the Employer in the Adoption Agreement to elect different payment
options and does not make a valid election, the vested balance in the Deferred
Compensation Account will be distributed as a lump sum.



Notwithstanding the foregoing, if certain Qualifying Distribution Events occur
prior to the date on which the vested balance of a Participant's Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:

7.1.1 If the initial Qualifying Distribution Event is a Separation from Service
or Disability, and the Participant subsequently dies, the remaining unpaid
vested balance of a Participant's Deferred Compensation Account shall be paid as
a lump sum.

7.1.2 If the initial Qualifying Distribution Event is a Change in Control Event,
and any subsequent Qualifying Distribution Event occurs (except an In-Service or
Education Distribution described in Section 2.29(iv)), the remaining unpaid
vested balance of a Participant's Deferred Compensation Account shall be paid as
provided under Section 7.1 for payments on such subsequent Qualifying
Distribution Event.

7.2 Timing of Payments.

Payment shall be made in the manner elected by the Participant and shall
commence as soon as practicable after (but no later than 60 days after) the
distribution date elected for the Qualifying Distribution Event. In the event
the Participant fails to make a valid election of the payment method, the
distribution will be made in a single lump sum payment as soon as practicable
after (but no later than 60 days after) the Qualifying Distribution Event. A
payment may be further delayed to the extent permitted in accordance with
regulations and guidance under Section 409A of the Code.



7.3 Installment Payments.

If the Participant elects to receive installment payments upon a Qualifying
Distribution Event, the payment of each annual installment shall be made on the
anniversary of the date of the first installment payment, and the amount of the
annual installment shall be adjusted on such anniversary for credits or debits
to the Participant's account pursuant to Section 8 of the Plan. Such adjustment
shall be made by dividing the balance in the Deferred Compensation Account on
such date by the number of annual installments remaining to be paid hereunder;
provided that the last annual installment due under the Plan shall be the entire
amount credited to the Participant's account on the date of payment.



7.4 De Minimis Amounts.

Notwithstanding any payment election made by the Participant, if the Employer
designates a pre-determined de minimis amount in the Adoption Agreement, the
vested balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment if at the time of a permitted
Qualifying Distribution Event the vested balance does not exceed such
pre-determined de minimis amount; provided, however, that such distribution will
be made only where the Qualifying Distribution Event is a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable). Such payment shall be made on or before the later of (i) December
31 of the calendar year in which the Qualifying Distribution Event occurs, or
(ii) the date that is 2-1/2 months after the Qualifying Distribution Event
occurs. In addition, the Employer may distribute a Participant's vested balance
at any time if the balance does not exceed the limit in Section 402(g)(1)(B) of
the Code and results in the termination of the Participant's entire interest in
the Plan as provided under Section 409A of the Code.



7.5 Subsequent Elections.

With the consent of the Committee, a Participant may delay or change the method
of payment of the Deferred Compensation Account subject to the following
requirements:



7.5.1 The new election may not take effect until at least 12 months after the
date on which the new election is made.

7.5.2 If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant becoming
Disabled, or an Unforeseeable Emergency, the new election must provide for the
deferral of the payment for a period of at least five years from the date such
payment would otherwise have been made.

7.5.3 If the new election relates to a payment from the In-Service or Education
Account, the new election must be made at least 12 months prior to the date of
the first scheduled payment from such account.

For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

7.6 Acceleration Prohibited.

The acceleration of the time or schedule of any payment due under the Plan is
prohibited except as expressly provided in regulations and administrative
guidance promulgated under Section 409A of the Code (such as accelerations for
domestic relations orders and employment taxes). It is not an acceleration of
the time or schedule of payment if the Employer waives or accelerates the
vesting requirements applicable to a benefit under the Plan.



Section 8.

Accounts; Deemed Investment; Adjustments to Account:



8.1 Accounts.

The Committee shall establish a book reserve account, entitled the "Deferred
Compensation Account," on behalf of each Participant. The Committee shall also
establish an In-Service or Education Account as a part of the Deferred
Compensation Account of each Participant, if applicable. The amount credited to
the Deferred Compensation Account shall be adjusted pursuant to the provisions
of Section 8.3.



8.2 Deemed Investments.

The Deferred Compensation Account of a Participant shall be credited with an
investment return determined as if the account were invested in one or more
investment funds made available by the Committee. The Participant shall elect
the investment funds in which his Deferred Compensation Account shall be deemed
to be invested. Such election shall be made in the manner prescribed by the
Committee and shall take effect upon the entry of the Participant into the Plan.
The investment election of the Participant shall remain in effect until a new
election is made by the Participant. In the event the Participant fails for any
reason to make an effective election of the investment return to be credited to
his account, the investment return shall be determined by the Committee.



8.3 Adjustments to Deferred Compensation Account.

With respect to each Participant who has a Deferred Compensation Account under
the Plan, the amount credited to such account shall be adjusted by the following
debits and credits, at the times and in the order stated:



8.3.1 The Deferred Compensation Account shall be debited each business day with
the total amount of any payments made from such account since the last preceding
business day to him or for his benefit.

8.3.2 The Deferred Compensation Account shall be credited on each Crediting Date
with the total amount of any Participant Deferral Credits and Employer Credits
to such account since the last preceding Crediting Date.

8.3.3 The Deferred Compensation Account shall be credited or debited on each day
securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the investment funds
elected by the Participant in accordance with Section 8.2. The amount of such
deemed investment gain or loss shall be determined by the Committee and such
determination shall be final and conclusive upon all concerned.

Section 9.

Administration by Committee:



9.1 Membership of Committee.

If the Committee consists of individuals appointed by the Board, they will serve
at the pleasure of the Board. Any member of the Committee may resign, and his
successor, if any, shall be appointed by the Board.



9.2 General Administration

. The Committee shall be responsible for the operation and administration of the
Plan and for carrying out its provisions. The Committee shall have the full
authority and discretion to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of this Plan and decide or resolve
any and all questions, including interpretations of this Plan, as may arise in
connection with this Plan. Any such action taken by the Committee shall be final
and conclusive on any party. To the extent the Committee has been granted
discretionary authority under the Plan, the Committee's prior exercise of such
authority shall not obligate it to exercise its authority in a like fashion
thereafter. The Committee shall be entitled to rely conclusively upon all
tables, valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Employer with respect to the Plan. The Committee may, from time to time, employ
agents and delegate to such agents, including employees of the Employer, such
administrative or other duties as it sees fit.



9.3 Indemnification

. To the extent not covered by insurance, the Employer shall indemnify the
Committee, each employee, officer, director, and agent of the Employer, and all
persons formerly serving in such capacities, against any and all liabilities or
expenses, including all legal fees relating thereto, arising in connection with
the exercise of their duties and responsibilities with respect to the Plan,
provided however that the Employer shall not indemnify any person for
liabilities or expenses due to that person's own gross negligence or willful
misconduct



Section 10.

Contractual Liability:



10.1 Contractual Liability.

Unless otherwise elected in the Adoption Agreement, the Company shall be
obligated to make all payments hereunder. This obligation shall constitute a
contractual liability of the Company to the Participants, and such payments
shall be made from the general funds of the Company. The Company shall not be
required to establish or maintain any special or separate fund, or otherwise to
segregate assets to assure that such payments shall be made, and the
Participants shall not have any interest in any particular assets of the Company
by reason of its obligations hereunder. To the extent that any person acquires a
right to receive payment from the Company, such right shall be no greater than
the right of an unsecured creditor of the Company.



10.2 Trust.

The Employer may establish a trust to assist it in meeting its obligations under
the Plan. Any such trust shall conform to the requirements of a grantor trust
under Revenue Procedures 92-64 and 92-65 and at all times during the continuance
of the trust the principal and income of the trust shall be subject to claims of
general creditors of the Employer under federal and state law. The establishment
of such a trust would not be intended to cause Participants to realize current
income on amounts contributed thereto, and the trust would be so interpreted and
administered.



Section 11.

Allocation of Responsibilities:



The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

11.1 Board.

(i) To amend the Plan;

(ii) To appoint and remove members of the Committee; and

(iii) To terminate the Plan as permitted in Section 14.

11.2 Committee.

(i) To designate Participants;

(ii) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Section
16 relating to claims procedure;

(iii) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

(iv) To account for the amount credited to the Deferred Compensation Account of
a Participant;

(v) To direct the Employer in the payment of benefits;

(vi) To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

(vii) To administer the claims procedure to the extent provided in Section 16.

Section 12.

Benefits Not Assignable; Facility of Payments:



12.1 Benefits Not Assignable.

No portion of any benefit credited or paid under the Plan with respect to any
Participant shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt so to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void, nor shall any portion of such benefit be in any manner
payable to any assignee, receiver or any one trustee, or be liable for his
debts, contracts, liabilities, engagements or torts. Notwithstanding the
foregoing, in the event that all or any portion of the benefit of a Participant
is transferred to the former Spouse of the Participant incident to a divorce,
the Committee shall maintain such amount for the benefit of the former Spouse
until distributed in the manner required by an order of any court having
jurisdiction over the divorce, and the former Spouse shall be entitled to the
same rights as the Participant with respect to such benefit.



12.2 Plan-Approved Domestic Relations Orders.

The Committee shall establish procedures for determining whether an order
directed to the Plan is a Plan-Approved Domestic Relations Order. If the
Committee determines that an order is a Plan-Approved Domestic Relations Order,
the Committee shall cause the payment of amounts pursuant to or segregate a
separate account as provided by (and to prevent any payment or act which might
be inconsistent with) the Plan-Approved Domestic Relations Order.



12.3 Payments to Minors and Others.

If any individual entitled to receive a payment under the Plan shall be
physically, mentally or legally incapable of receiving or acknowledging receipt
of such payment, the Committee, upon the receipt of satisfactory evidence of his
incapacity and satisfactory evidence that another person or institution is
maintaining him and that no guardian or committee has been appointed for him,
may cause any payment otherwise payable to him to be made to such person or
institution so maintaining him. Payment to such person or institution shall be
in full satisfaction of all claims by or through the Participant to the extent
of the amount thereof.



Section 13.

Beneficiary:



The Participant's beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the beneficiary shall be his Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant's estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the "primary beneficiary") is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant's
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any beneficiary
may disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.

Section 14.

Amendment and Termination of Plan:



The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant's Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

14.1 Termination in the Discretion of the Employer.

Except as otherwise provided in Sections 14.2, the Company in its discretion may
terminate the Plan and distribute benefits to Participants subject to the
following requirements and any others specified under Section 409A of the Code:



14.1.1 All arrangements sponsored by the Employer that would be aggregated with
the Plan under Section 1.409A-l(c) of the Treasury Regulations are terminated.

14.1.2 No payments other than payments that would be payable under the terms of
the Plan if the termination had not occurred are made within 12 months of the
termination date.

14.1.3 All benefits under the Plan are paid within 24 months of the termination
date.

14.1.4 The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.

14.1.5 The termination does not occur proximate to a downturn in the financial
health of the Employer.

14.2 Termination Upon Change in Control Event.

If the Company terminates the Plan within thirty days preceding or twelve months
following a Change in Control Event, the Deferred Compensation Account of each
Participant shall become fully vested and payable to the Participant in a lump
sum within twelve months following the date of termination, subject to the
requirements of Section 409A of the Code.



Section 15.

Communication to Participants:



The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

Section 16.

Claims Procedure:



The following claims procedure shall apply with respect to the Plan:

16.1 Filing of a Claim for Benefits.

If a Participant or Beneficiary (the "claimant") believes that he is entitled to
benefits under the Plan which are not being paid to him or which are not being
accrued for his benefit, he shall file a written claim therefore with the
Committee.



16.2 Notification to Claimant of Decision.

Within 90 days after receipt of a claim by the Committee (or within 180 days if
special circumstances require an extension of time), the Committee shall notify
the claimant of the decision with regard to the claim. In the event of such
special circumstances requiring an extension of time, there shall be furnished
to the claimant prior to expiration of the initial 90-day period written notice
of the extension, which notice shall set forth the special circumstances and the
date by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial and the time
limits applicable to such procedures, including a statement of the claimant's
right to bring a civil action under ERISA following an adverse benefit
determination on review. Notwithstanding the foregoing, if the claim relates to
a disability determination, the Committee shall notify the claimant of the
decision within 45 days (which may be extended for an additional 30 days if
required by special circumstances).



16.3 Procedure for Review.

Within 60 days following receipt by the claimant of notice denying his claim, in
whole or in part, or, if such notice shall not be given, within 60 days
following the latest date on which such notice could have been timely given, the
claimant may appeal denial of the claim by filing a written application for
review with the Committee. Following such request for review, the Committee
shall fully and fairly review the decision denying the claim. Prior to the
decision of the Committee, the claimant shall be given an opportunity to review
pertinent documents and to submit issues and comments in writing.



16.4 Decision on Review.

The decision on review of a claim denied in whole or in part by the Committee
shall be made in the following manner:



16.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

16.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall set forth:

(i) the specific reason or reasons for the adverse determination;

(ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant's claim for benefits; and

(iv) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant's right to obtain the information about such procedures, as
well as a statement of the claimant's right to bring an action under ERISA
section 502(a).

16

.4.3 The decision of the Committee shall be final and conclusive.



16.5 Action by Authorized Representative of Claimant.

All actions set forth in this Section 16 to be taken by the claimant may
likewise be taken by a representative of the claimant duly authorized by him to
act in his behalf on such matters. The Committee may require such evidence as
either may reasonably deem necessary or advisable of the authority to act of any
such representative.



Section 17.

Miscellaneous Provisions:



17.1 Set off.

Notwithstanding any other provision of this Plan, the Employer may reduce the
amount of any payment otherwise payable to or on behalf of a Participant
hereunder (net of any required withholdings) at the time payment is due by the
amount of any loan, cash advance, extension of credit or other obligation of the
Participant to the Employer that is then due and payable, and the Participant
shall be deemed to have consented to such reduction. In addition, the Employer
may at any time offset a Participant's Deferral Compensation Account by an
amount up to $5,000 to collect any such amount in accordance with the
requirements of Section 409A of the Code.



17.2 Notices.

Each Participant who is not in Service and each Beneficiary shall be responsible
for furnishing the Committee or its designee with his current address for the
mailing of notices and benefit payments. Any notice required or permitted to be
given to such Participant or Beneficiary shall be deemed given if directed to
such address and mailed by regular United States mail, first class, postage
prepaid. If any check mailed to such address is returned as undeliverable to the
addressee, mailing of checks will be suspended until the Participant or
Beneficiary furnishes the proper address. This provision shall not be construed
as requiring the mailing of any notice or notification otherwise permitted to be
given by posting or by other publication.



17.3 Lost Distributees.

A benefit shall be deemed forfeited if the Committee is unable to locate the
Participant or Beneficiary to whom payment is due on or before the fifth
anniversary of the date payment is to be made or commence; provided, that the
deemed investment rate of return pursuant to Section 8.2 shall cease to be
applied to the Participant's account following the first anniversary of such
date; provided further, however, that such benefit shall be reinstated if a
valid claim is made by or on behalf of the Participant or Beneficiary for all or
part of the forfeited benefit.



17.4 Reliance on Data.

The Employer and the Committee shall have the right to rely on any data provided
by the Participant or by any Beneficiary. Representations of such data shall be
binding upon any party seeking to claim a benefit through a Participant, and the
Employer and the Committee shall have no obligation to inquire into the accuracy
of any representation made at any time by a Participant or Beneficiary.



17.5 Receipt and Release for Payments.

Subject to the provisions of Section 17.1, any payment made from the Plan to or
with respect to any Participant or Beneficiary, or pursuant to a disclaimer by a
Beneficiary, shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Plan and the Employer with respect to the Plan. The
recipient of any payment from the Plan may be required by the Committee, as a
condition precedent to such payment, to execute a receipt and release with
respect thereto in such form as shall be acceptable to the Committee.



17.6 Headings.

The headings and subheadings of the Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.



17.7 Continuation of Employment.

The establishment of the Plan shall not be construed as conferring any legal or
other rights upon any Employee or any persons for continuation of employment,
nor shall it interfere with the right of the Employer to discharge any Employee
or to deal with him without regard to the effect thereof under the Plan.



17.8 Merger or Consolidation; Assumption of Plan.

No Employer shall consolidate or merge into or with another corporation or
entity, or transfer all or substantially all of its assets to another
corporation, partnership, trust or other entity (a "Successor Entity") unless
such Successor Entity shall assume the rights, obligations and liabilities of
the Employer under the Plan and upon such assumption, the Successor Entity shall
become obligated to perform the terms and conditions of the Plan. Nothing herein
shall prohibit the assumption of the obligations and liabilities of the Employer
under the Plan by any Successor Entity.



17.9 Construction.

The Employer shall designate in the Adoption Agreement the state according to
whose laws the provisions of the Plan shall be construed and enforced, except to
the extent that such laws are superseded by ERISA and the applicable
requirements of the Code.



17.10 Taxes.

The Employer or other payor may withhold a benefit payment under the Plan or a
Participant's wages, or the Employer may reduce a Participant's Account balance,
in order to meet any federal, state, or local or employment tax withholding
obligations with respect to Plan benefits, as permitted under Section 409A of
the Code. The Employer or other payor shall report Plan payments and other
Plan-related information to the appropriate governmental agencies as required
under applicable laws.



Section 18.

Transition Rules:



This Section 18 does not apply to plans newly established on or after January 1,
2009.

18.1 2005 Election Termination.

Notwithstanding Section 4.1.4, at any time during 2005, a Participant may
terminate a Participation Agreement, or modify a Participation Agreement to
reduce the amount of Compensation subject to the deferral election, so long as
the Compensation subject to the terminated or modified Participation Agreement
is includible in the income of the Participant in 2005 or, if later, in the
taxable year in which the amounts are earned and vested.



18.2 2005 Deferral Election.

The requirements of Section 4.1.2 relating to the timing of the Participation
Agreement shall not apply to any deferral elections made on or before March 15,
2005, provided that (a) the amounts to which the deferral election relate have
not been paid or become payable at the time of the election, (b) the Plan was in
existence on or before December 31, 2004, (c) the election to defer compensation
is made in accordance with the terms of the Plan as in effect on December 31,
2005 (other than a requirement to make a deferral election after March 15,
2005), and (d) the Plan is otherwise operated in accordance with the
requirements of Section 409A of the Code.



18.3 2005 Termination of Participation; Distribution.

Notwithstanding anything in this Plan to the contrary, at any time during 2005,
a Participant may terminate his or her participation in the Plan and receive a
distribution of his Deferred Compensation Account balance on account of that
termination, so long as the full amount of such distribution is includible in
the Participant's income in 2005 or, if later, in the taxable year of the
Participant in which the amount is earned and vested.



18.4 Payment Elections.

Notwithstanding the provisions of Sections 7.1 or 7.5 of the Plan, a Participant
may elect on or before December 31, 2008, the time or form of payment of amounts
subject to Section 409A of the Code provided that such election applies only to
amounts that would not otherwise be payable in the year of the election and does
not cause an amount to paid in the year of the election that would not otherwise
be payable in such year



 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group

®



  

 

THE EXECUTIVE NONQUALIFIED "EXCESS" PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by Shoe Carnival, Inc. (the "Company") of the
Executive Nonqualified Excess Plan ("Plan").

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6 Committee:

The duties of the Committee set forth in the Plan shall be satisfied by:



__ (a) Company

XX

(b) The administrative committee appointed by the Board to serve at the pleasure
of the Board.



__ (c) Board.

__ (d) Other (specify): _____________________________.

 

2.8 Compensation:

The "Compensation" of a Participant shall mean all of a Participant's:



XX

(a) Base salary.



XX

(b) Service Bonus.



XX

(c) Performance-Based Compensation earned in a period of 12 months or more.



__ (d) Commissions.

__ (e) Compensation received as an Independent Contractor reportable on Form
1099.

__ (f) Other: ___________________________

 

2.9 Crediting Date:

The Deferred Compensation Account of a Participant shall be credited with the
amount of any Participant Deferral to such account at the time designated below:



__ (a) The last business day of each Plan Year.

__ (b) The last business day of each calendar quarter during the Plan Year.

__ (c) The last business day of each month during the Plan Year.

__ (d) The last business day of each payroll period during the Plan Year.

XX

(e) Each pay day as reported by the Employer.



__ (f) Any business day on which Participant Deferrals are received by the
administrative recordkeeper.

__ (g) Other: _____________________________________.

  

2.13 Effective Date:

__ (a) This is a newly-established Plan, and the Effective Date of the Plan is
_______________.

XX

(b) This is an amendment and restatement of a plan named Shoe Carnival, Inc.
Deferred Compensation Plan with an effective date of 4/1/2000.The Effective Date
of this amended and restated Plan is 1/1/2005. This is amendment number 2.



__ (i) All amounts in Deferred Compensation Accounts shall be subject to the
provisions of this amended and restated Plan.

XX

(ii) Any Grandfathered Amounts shall be subject to the Plan rules in effect on
October 3, 2004.



 

2.20 Normal Retirement Age:

The Normal Retirement Age of a Participant shall be:



XX

(a) Age 65.



__ (b) The later of age ___ or the _______ anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commencedparticipation in the Plan.

__ (c) Other: _____________________________________.

  

2.23 Participating Employer(s):

As of the Effective Date, the following Participating Employer(s) are parties to
the Plan:



Name of Employer



Address



Telephone No.



EIN

Shoe Carnival, Inc.



7500 East Columbia Street



(812) 867-6471



35-1736614





Evansville, IN 47715









 

 2.26 Plan:

The name of the Plan is Shoe Carnival, Inc. Deferred Compensation Plan.



 

2.28 Plan Year:

The Plan Year shall end each year on the last day of the month of December.



 

2.30 Seniority Date:

The date on which a Participant has:



__ (a) Attained age __.

__ (b) Completed __ Years of Service from First Date of Service.

__ (c) Attained age __ and completed __ Years of Service from First Date of
Service.

__ (d) Attained an age as elected by the Participant.

XX

(e) Not applicable - distribution elections for Separation from Service are not
based on Seniority Date



 

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

No participant may defer more than an aggregate total of $100,000 from all
compensation sources in any calendar year after 2008.

No participant may defer more than an aggregate total of $50,000 from all
compensation sources for calendar years 2005, 2006, 2007 and 2008.

XX

(a) Base salary:



minimum deferral: __________%

maximum deferral: $100,000 or __________%

XX

(b) Service Bonus:



minimum deferral: __________%

maximum deferral: $100,000 or __________%

XX

(c) Performance-Based Compensation:



minimum deferral: __________%

maximum deferral: $100,000 or __________%

__ (d) Commissions:

minimum deferral: __________%

maximum deferral : $__________ or __________%

__ (e) Form 1099 Compensation:

minimum deferral: __________%

maximum deferral : $__________ or __________%

__ (f) Other:

minimum deferral: __________%

maximum deferral: $__________ or __________%

__ (g) Participant deferrals not allowed.

  

4.2 Employer Credits: Employer

Credits will be made in the following manner:



XX

(a) Employer Discretionary Credits: The Employer may make discretionary credits
to the Deferred Compensation Account of each Active Participant in an amount
determined as follows:



__ (i) An amount determined each Plan Year by the Employer.

XX

(ii) Other: The Employer Discretionary Credits, set forth in Section 6(f) of the
Plan, shall be designated by the Administrative Committee, in its discretion,
for each participant on an annual basis prior to the beginning of each plan
year.



XX (b) Other Employer Credits: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:

XX

(i) An amount determined each Plan Year by the Employer.



__ (ii) Other: _______________________________________.

__

(c) Employer Credits not allowed.



  

5.2 Disability of a Participant:

XX

(a) A Participant's becoming Disabled shall be a Qualifying Distribution Event
and the Deferred Compensation Account shall be paid by the Employer as provided
in Section 7.1.



__ (b) A Participant becoming Disabled shall not be a Qualifying Distribution
Event.

 

5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

__ (a) An amount to be determined by the Committee.

__ (b) Other: ___________________________________________.

XX

(c) No additional benefits.



  

5.4 In-Service or Education Distributions:

In-Service and Education Accounts are permitted under the Plan:



XX

(a) In-Service Accounts are allowed with respect to:



__ Participant Deferral Credits only.

__ Employer Credits only.

XX

Participant Deferral and Employer Credits.



In-service distributions may be made in the following manner:

XX

Single lump sum payment.



__ Annual installments over a term certain not to exceed __ years.

Education Accounts are allowed with respect to:

__ Participant Deferral Credits only.

__ Employer Credits only.

__ Participant Deferral and Employer Credits.

Education Accounts distributions may be made in the following manner:

__ Single lump sum payment.

__ Annual installments over a term certain not to exceed __ years.

If applicable, amounts not vested at the time payments due under this Section
cease will be:

__ Forfeited

XX

Distributed at Separation from Service if vested at that time



__ (b) No In-Service or Education Distributions permitted.

 

 5.5 Change in Control Event:

__ (a) Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.

XX

(b) A Change in Control shall not be a Qualifying Distribution Event.



 

5.6          Unforeseeable Emergency Event:

XX

(a) Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.



__ (b) An Unforeseeable Emergency shall not be a Qualifying Distribution Event

 

6. Vesting:

An Active Participant shall be fully vested in the Employer Credits made to the



Deferred Compensation Account upon the first to occur of the following events:

XX

(a) Normal Retirement Age.



XX

(b) Death.



XX

(c) Disability.



XX

(d) Change in Control Event



__

(e) Other: _____________________________



 

XX

(f) Satisfaction of the vesting requirement as specified below:



XX

Employer Discretionary Credits:



                                       XX      (i)       100% vesting after 2
Years of Service. [For Plan I Participants]

                                       XX      (

ii)       100% vesting after 1 Year of Service. [For Plan II Particpants]



                                       XX      

(iii)       Immediate 100% vesting. [For Plan III Participants}



                                       

         (iv)      Number of Years                    Vested



                                                           of
Service                            Percentage

                                                                 Less
than 1                   __%

                                                                             1                   __%

                                                                             2                   __%

                                                                             3                   __%

                                                                             4                   __%

                                                                             5                   __%

                                                                             6                   __%

                                                                             7                   __%

                                                                             8                   __%

                                                                             9                   __%

                                                                             10
or more         __%



For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

__ (1) First Day of Service.

__ (2) Effective Date of Plan Participation.

XX

(3) Each Crediting Date. Under this option (3), each Employer Credit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.



 

__ Other Employer Credits:

                                      __ (i)        Immediate 100% vesting.

                                      __ (ii)         100% vesting after __
Years of Service.

                                      __ (iii)        100% vesting at age __.

                                      __ (iv)                   Number of
Years       Vested

                                                                        of
Service              Percentage

                                                           Less
than      1                __%

                                                                                1                __%

                                                                                2                __%

                                                                                3                __%

                                                                                4                __%

                                                                                5                __%

                                                                                6                __%

                                                                                7                __%

                                                                                8                __%

                                                                                9                __%

                                                                                10
or more      __%



For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

__ (1) First Day of Service.

__ (2) Effective Date of Plan Participation.

__ (3) Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 

7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

(a) Separation from Service prior to Seniority Date, or Separation from Service
if Seniority

Date is Not Applicable

XX

(i) A lump sum.



XX

(ii) Annual installments over a term certain as elected by the Participant not
to exceed 10 years.



__ (iii) Other: ______________________________________________.

(b) Separation from Service on or After Seniority Date, If Applicable

__ (i) A lump sum.

__ (ii) Annual installments over a term certain as elected by the Participant
not to exceed ___ years.

__ (iii) Other: ______________________________________________.

(c) Separation from Service Upon a Change in Control Event

__ (i) A lump sum.

__ (ii) Annual installments over a term certain as elected by the Participant
not to exceed ___ years.

XX

(iii) Other: Not Applicable.



(d) Death

XX

(i) A lump sum.



__ (ii) Annual installments over a term certain as elected by the Participant
not to exceed ___ years.

__ (iii) Other: ______________________________________________.

(e) Disability

XX

(i) A lump sum.



XX

(ii) Annual installments over a term certain as elected by the Participant not
to exceed 10 years.



__ (iii) Other: ________________________________________________.

__ (iv) Not applicable.

If applicable, amounts not vested at the time payments due under this Section
cease will be:

__ Forfeited

__ Distributed at Separation from Service if vested at that time

(f) Change in Control Event

__ (i) A lump sum.

__ (ii) Annual installments over a term certain as elected by the Participant
not to exceed ___ years.

__ (iii) Other: ______________________________________________.

XX

(iv) Not applicable.



If applicable, amounts not vested at the time payments due under this Section
cease will be:

__ Forfeited

__ Distributed at Separation from Service if vested at that time

7.4 De Minimis Amounts.

XX

(a) Notwithstanding any payment election made by the Participant, the vested
balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $ $15,000. In addition,
the Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan



___ (b) There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant's vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.

10.1 Contractual Liability:

Liability for payments under the Plan shall be the responsibility of the:



XX

(a) Company.



__ (b) Employer or Participating Employer who employed the Participant when
amounts were deferred.

14. Amendment and Termination of Plan

: Notwithstanding any provision in this Adoption Agreement or the Plan to the
contrary, Section ______ of the Plan shall be amended to read as provided in
attached Exhibit _____________.



XX

There are no amendments to the Plan.



17.9 Construction:

The provisions of the Plan shall be construed and enforced according to the laws
of the State of Indiana, except to the extent that such laws are superseded by
ERISA and the applicable provisions of the Code.



  

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

Shoe Carnival, Inc.

Name of Employer

By: /s/ Sean M. Georges         

Authorized Person

Date: October 8, 2008              

The Plan is adopted by the following Participating Employers:

Shoe Carnival, Inc.

Name of Employer

By: /s/ W. Kerry Jackson         

Authorized Person

Date: October 8, 2008            

 

 